DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US Publication No. 2006/0051954) in view Hinata (US Publication No. 2016/0126209).



    PNG
    media_image1.png
    351
    559
    media_image1.png
    Greyscale

Regarding claim 1, Lin discloses a conductive pillar bump, comprising: a first conductive portion Fig 3, 51; and a second conductive portion Fig 3, 53 located on the first conductive portion, wherein a sidewall of the second conductive portion has at least one trench Fig 3, the at least one trench extends from a top portion of the second conductive portion to a bottom portion of the second conductive portion Fig 3, and the at least one trench exposes a portion of a top surface of the first conductive portion Fig 3. Lin discloses all the limitation except for the shape of the second conductive portion. 

    PNG
    media_image2.png
    436
    446
    media_image2.png
    Greyscale

Whereas Hinata discloses the sidewall of the second conductive portion has at least one concave surface, and the at least one trench exposes the at least one concave surface Fig 4A-4E. Lin and Hinata are analogous art because they are directed to conductive pillar connectors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the shape used by Lin and incorporate the teachings of Hinata since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 2, Lin discloses wherein a maximum diameter of the second conductive portion is less than or equal to a maximum diameter of the first conductive portion Fig 3.
Regarding claim 3, Lin discloses wherein the first conductive portion and the second conductive portion are independent components or are integrally formed Fig 3.
Regarding claim 4, Lin discloses wherein the first conductive portion and the second conductive portion are the same material ¶0040.
Regarding claim 6, Lin discloses wherein materials of the first conductive portion and the second conductive portion comprise copper, silver, gold, or an alloy thereof ¶0040.
Regarding claim 7, Lin discloses wherein the number of the at least one trench is plural, and the trenches are arranged symmetrically Fig 3.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US Publication No. 2006/0051954) and Hinata (US Publication No. 2016/0126209) and in view Yeo et al (US Publication No. 2005/0224991).
	Lin discloses all the limitations but silent on having different materials. Whereas Yeo discloses wherein the first conductive portion Fig 4B, 150 and the second conductive portion Fig 4B, 180A are different materials ¶0052-0053. Lin and Yeo are analogous art because they are directed to conductive pillar connectors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used by Lin and incorporate the teachings of Yeo since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US Publication No. 2006/0051954) and Hinata (US Publication No. 2016/0126209) and in view Osborn et al (US Publication No. 2008/0185705).
Regarding claim 8, Lin discloses all the limitations but silent on the shape. Whereas Osborn discloses wherein the number of the at least one trench is plural, and the trenches are arranged asymmetrically Fig 28A-29A. Lin and Osborn are analogous art because they are directed to conductive pillar connectors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the shape of Lin and incorporate the teachings of Osborn since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).




Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811